Citation Nr: 1200577	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy.  

3.  Entitlement to service connection for impotency.  

4.  Entitlement to service connection for skin rashes.

5.  Entitlement to service connection for bronchial asthma.  

6.  Entitlement to service connection for carpal tunnel syndrome.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for renal failure.  

9.  Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969, to include participating in combat missions while serving in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2005 rating decisions of the Montgomery, Alabama, VA Regional Office (RO).  

Correspondence received in April 2010 reflects the Veteran withdrew his request for a Travel Board hearing.  

The Board notes that in March 2004 VA previously denied service connection for diabetes mellitus in a rating decision dated in March 2004.  Since that time, additional service department records have been associated with the claims file, which establish service in Vietnam.  These records were available at the time of the prior 2004 decision, and are relevant as they contain information probative of the applicability of the presumption of service connection for herbicide exposed Veterans.  Thus, consideration of the Veteran's previously denied claim of service connection for diabetes mellitus on a de novo basis is required.  38 C.F.R. § 3.156(c)(1)(i).  As such, the Board has identified the issue as set forth on the title page.  

The Board further notes that while the issue in regard to hepatitis C was certified on appeal in May 2011 as one of whether new and material evidence had been received to reopen the claim, following the March 2004 rating decision, the Veteran submitted statements and additional evidence within one year of the decision rendering that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie, 24 Vet. App. 242 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to the claimed disorders on appeal, to include as due to presumed exposure to herbicides in association with verified service in Vietnam, and or secondary to service-connected disability.  

In regard to a skin disorder, the Board notes that service treatment records reflect complaints of an itching penis in December 1965 and an April 1967 examination report notes a history of pilonidal cyst.  In addition, a rash on the groin was noted in February 1969 and tinea cruris was diagnosed in April 1969.  VA inpatient records, dated in 1983, reflect diagnoses of tinea versicolor and tinea pedis, and inpatient records, dated in 1998, reflect a diagnosis of tinea versicolor on the chest and back.  In addition, November 2004 VA treatment record notes a history of a rash on the buttocks since returning from Vietnam, darkened skin with scaling in the gluteal cleft was reported, and the assessment was recurrent tinea.  

In addition, the Board notes that the September 2004 claim states, "Arth[]ritis requiring brace" and September 2010 VA treatment records note that a new right knee brace was needed in association with degenerative joint disease, as well as generalized or localized osteoarthrosis involving unspecified joints.  In addition, the June 1965 service entrance examination report notes a right knee scar and on the accompanying medical history the Veteran reported a history of a ruptured blood vessel in the right knee, with right knee surgery 3 years earlier.  Further, a January 1967 service treatment record notes a right knee sprain, and a September 1967 record reflects a moderate sprain of the left ankle and x-ray examination was noted to be negative for a fracture.  In addition, a June 2004 VA treatment record notes an old fusion of the right ankle with degenerative joint disease; an April 2004 record reflects complaints of right ankle pain since it was fused in 1977 after falling off of a ladder a March 2004 record notes osteoarthritis; and a July 2010 record notes degenerative joint disease of the bilateral shoulders.  

With regard to a respiratory disorder, renal failure, and hypertension, a February 1967 service treatment record notes dark patches of 'coal like' sputum, and a June 1967 record notes post nasal drip irritated by a cough.  A November 1967 record attributes symptoms, to include cough, to an upper respiratory infection with post nasal drip, and the February 1969 separation examination report reflects a history of having coughed up blood on one occasion, and complaints of chest pain and palpitations in association with getting out of bed in the morning were noted.  On the June 1969 accompanying medical history to the separation examination report, the Veteran indicated that he had or had had pain or pressure in the chest, and palpitation or pounding heart.  In addition, VA inpatient records, dated in 1983, note asthma since 1978, and pulmonary function testing (PFT) was noted to show severe airway obstruction.  In addition, a March 2004 VA treatment record notes chronic kidney failure, and a February 2005 VA treatment record notes a history of acute renal failure due to a combination of hypertension and arthritis medications, with a residual of a metallic taste in the mouth.  Further, an April 2005 VA treatment record notes a history of asthma, a September 2010 VA record includes albuteral in the list of medications, and the Veteran reported that asthma was diagnosed in 1978 in the May 2006 VA Form 9.  Further, a September 2010 VA record reflects a diagnosis of hypertension.  

In regard to peripheral neuropathy and carpal tunnel syndrome, an April 1967 notes a two-inch scar on the right forearm "(traumatic)" and an August 2004 VA treatment record notes findings on electromyography (EMG) compatible with median neuropathies at both wrists as seen in carpel tunnel syndrome, and a July 2010 record notes an unusual numbness from the bilateral elbows down to be an unusual carpal tunnel pattern.  

With regard to impotence and hepatitis, service treatment records reflect findings of gonorrhea and the February 1969 separation examination report notes an occurrence twice in the previous year, as well as anal pruritis in January 1969.  In addition, a March 2004 VA treatment record notes organic impotence; the October 2004 notice of disagreement reflects an assertion that hepatitis C is a result of unsterilized jet gun injections; and a November 2004 VA treatment record notes a history of hepatitis C with liver function test elevation.  

As to diabetes mellitus, the Board notes that the Veteran is competent to report symptoms and his service in Vietnam has been verified.  Thus, the Board finds there is relevant evidence and the evidence is insufficient for a determination.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that peripheral neuropathy, impotency, a skin disorder, a respiratory disorder, to include bronchial asthma, carpal tunnel syndrome, arthritis, renal failure, hepatitis C, or diabetes mellitus is related to service, to include as a result of presumed exposure to herbicides during service in Vietnam or otherwise related to service or service-connected disability.  Thus, the Board has no discretion and must remand the matters to afford the Veteran a VA examination(s), the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A (West 2002).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from September 2010.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders on appeal, to include a skin disorder, during and/or since service.  

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination(s) to determine the existence, nature and etiology of the claimed disorders on appeal.  The claims file should be made available for review and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide a medical opinion in the positive or negative as to whether the Veteran has a diagnosis of diabetes mellitus.  In addition, request that the examiner provide an opinion in terms of whether it is at least as likely as not that any of the disorders claimed on appeal had on onset during service or within the initial post-service year, or is otherwise a result of or related to service or service-connected disability to include prostate cancer, PTSD, or if diagnosed, diabetes mellitus, and/or the related medications.  

The rationale for all findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  In doing so, consider whether 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011) is applicable.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

